NOTE: This order is nonprecedentia|.
United States Court of Appea|s for the Federa| Circuit
2010-3063
0RV|LLE W. J. LA¥TON,
Petitioner,
v.
MER|T S‘(STE|V|S PROTECT|ON BOARD,
Respondent,
and
DEPARTMENT OF THE ARMY,
|ntervenor.
Petition for review of the Merit Systems Protection Board in
case no. DC0752080226-1-1.
ON MOT|ON
0 R D E R
ONi||e W. J. l_ayton moves to deny the respondent and intervenor an extension of
time
The court notes that the motion for an extension of time was granted on Apri| 1,
20‘10, before Layton's motion was received
Upon consideration thereof,
|T lS ORDERED THAT:
Layton's motion is denied

FoR THE couRT
NAY 9 4 2019 131 Jan Hp;paly ___
Date Jan Hoiba|y
C|erk
cor Orvil|e W. J. Layton
Joseph A. Pix|ey, Esq.
Ca|vin Morrow, Esq. F"_ED
U.S. COURT 0=F APPEALS FOR
THE FE
8 1 9 DERAL C|RCU|T
MAY 04 2010
iANHoRaALv
eisen
2010-3063 2